           Case 3:19-cr-00758-PAD Document 15 Filed 01/30/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

           Petitioner,

               v.
                                                        Crim. No. 19-758 (PAD)
JOSE PANIAGUA TOLENTINO,

           Defendant.


                    MOTION REQUESTING LEAVE TO WITHDRAW
                         FROM LEGAL REPRESENTATION

TO THE HON. PEDRO A. DELGADO
UNITED STATES DISTRICT JUDGE
FOR THE DISTRICT OF PUERTO RICO:

      COMES NOW the Federal Public Defender for the District of Puerto Rico

through the undersigned counsel, and respectfully request leave to withdraw as counsel.

As reasons thereof, the defendant states and prays as follows:

      1.       On November 21, 2019, the Federal Public Defender was appointed to

represent the defendant, Jose Paniagua Tolentino (hereinafter, “Mr. Paniagua”).

      2.       The U.S. Attorney’s Office has informed us that the there is a conflict of

interest with the office to represent Mr. Paniagua.

      3.       Therefore, the undersigned respewitghctfully requests that this Court

grant the FPD leave to withdraw as court-appointed counsel and appoint an attorney to

represent Mr. Paniagua.

      WHEREFORE, the defendant respectfully requests an order granting the

Federal Public Defender leave to withdraw as counsel.



                                             1
         Case 3:19-cr-00758-PAD Document 15 Filed 01/30/20 Page 2 of 2



       I HEREBY CERTIFY that on this date, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to the parties of record.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 30th day of January, 2020.
                                         Eric A. Vos
                                         Federal Public Defender
                                         District of Puerto Rico

                                        s/Javier A. Cuyar Olivo
                                         Javier A. Cuyar Olivo
                                         USDC-PR 225711
                                         241 F.D. Roosevelt Ave.
                                         Hato Rey, P.R. 00918-2441
                                         (787) 281-4922/ Fax (787) 281-4899
                                         E-mail: javier_cuyar@fd.org




                                            2
